Citation Nr: 0521887	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-09 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for amputation of the right little toe.

2.  Entitlement to service connection for pulmonary 
asbestosis as a result of asbestos exposure in service.

3.  Entitlement to an initial compensable evaluation for 
status post removal of a pterygium of the left eye.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in May 2001 and May 2002.  The Board 
remanded this case back to the RO in October 2003 and 
February 2004, and this case has since been returned to the 
Board.

The issue of entitlement to an initial compensable evaluation 
for status post removal of a pterygium of the left eye is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's amputation of the right little toe is 
productive of pain but not functional loss.

3.  The veteran's claimed pulmonary asbestosis has not been 
shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for amputation of the right little toe have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5172 and 5284 (2004).

2.  Pulmonary asbestosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his disorders.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a March 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed May 2001 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Entitlement to an initial evaluation in excess of 10 
percent for amputation of the right little toe

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a May 2001 rating decision, the RO granted service 
connection for amputation of the right little toe based on 
evidence of such an amputation during service.  In view of a 
January 2001 VA feet examination, which revealed an 
asymptomatic amputation of the distal right fifth toe, the RO 
assigned a zero percent evaluation as of November 2000.

In November 2001, the veteran underwent a VA orthopedic 
examination, which revealed tenderness to palpation of the 
distal end of the bone on the lateral aspect of the right 
little toe.  This tenderness was aggravated by the shoe and 
with ambulation.  There was no evidence of weakness or 
functioning of the little toe, other than associated pain.  
There was a slight limp on ambulation, suggestive of altered 
weight placement on the right foot secondary to tenderness 
over the distal fifth toe.  The amputation in no way affected 
the metatarsal head or range of motion of the 
metatarsophalangeal joint.  The impression was an amputation 
of the right fifth toe, with associated pain and a slightly 
altered gait.  Based on this evidence, the RO increased the 
evaluation to 10 percent, effective from November 2000, in a 
May 2002 rating decision.

The veteran underwent a further VA examination in March 2004, 
with an examiner who reviewed his claims file.  During this 
examination, he reported constant pain in the right fifth toe 
that forced him to change his shoes at least four times a 
day.  Upon examination, the veteran's gait was normal.  There 
was no tenderness of the toes, except for pain on mild 
touching of the right fifth toe.  The partial distal phalanx 
was still palpable, with mild soft movements in the 
interphalangeal joint.  Range of motion of this joint could 
not be measured due to the location and the soft tissue 
covering.  Otherwise, there was no difference between the 
feet in terms of range of motion.  The examiner found no 
evidence of plantar calluses, warts, skin deformities, callus 
formation, or thickening of the skin on any pressure points.  
The examiner further noted that there was no objective 
evidence of pressure on the fifth toe from the shoe.  No 
assistive devices were used.  While the examiner indicated 
that there might be some pain during acute exacerbations, 
there was no effect on the functional capacity due to pain on 
the right fifth toe.  Endurance was normal, with no apparent 
effect from pain.  No complaints of fatigue were offered.  
The examiner noted that the veteran was retired, with an 
active schedule not limited by right fifth toe pain. X-rays 
revealed mild degenerative changes at the first 
metatarsophalangeal and foreshortening of the third and 
fourth toes; however, these changes were noted to be 
unrelated to the service-connected fifth toe condition.  The 
impression was status post amputation of the distal phalanx 
of the right fifth toe, with minimal residuals.  The examiner 
found no functional loss and noted that the veteran did not 
wear special orthotics.  

The RO has evaluated the veteran's right fifth toe disorder 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5172 and 5284.

Diagnostic Code 5172 concerns amputation of toes other than 
the great toe, with removal of the metatarsal head.  A zero 
percent evaluation is assigned in cases without metatarsal 
involvement, whereas amputation of one or two toes warrants a 
20 percent evaluation.

Under Diagnostic Code 5284, a 10 percent evaluation is 
assigned for moderate foot injuries, while a 20 percent 
evaluation contemplates moderately severe foot injuries.

In this case, the veteran's major right fifth toe symptom is 
pain, which was the basis for the 10 percent evaluation 
assigned by the RO in May 2002.  At the same time, the 
November 2001 VA examination revealed no metatarsal 
involvement.  As such, a higher evaluation is not warranted 
under Diagnostic Code 5172.  The Board also finds that this 
disorder is much more properly described as moderate than as 
moderate to severe in degree, despite the veteran's 
complaints of pain.  In this regard, the Board notes that the 
March 2004 VA examination revealed minimal tenderness and no 
loss of functional capacity due to pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45.  As such, a 10 percent evaluation under Diagnostic Code 
5284 remains warranted.

Overall, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for amputation of the right little toe, and the claim 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his right fifth toe disorder has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

III.  Entitlement to service connection for pulmonary 
asbestosis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records are entirely negative 
for treatment for respiratory problems.  However, a history 
of whooping cough is noted in an August 1942 record, dating 
from the veteran's time of entry into service.  Chest x-rays 
from October 1945 were within normal limits.

Subsequent to service, in September 1995, the veteran 
underwent chest x-rays showing opacities involving six lung 
fields.  These were described as being consistent with 
asbestosis and asbestos-related disease.  An accompanying 
report indicates "dates of exposure" from 1955 to 1989 
while working at United Tech in Columbus, Mississippi.  In 
this report, Ray A. Harron, M.D., noted that he could make 
the diagnosis of asbestosis and asbestos-related disease 
"with a reasonable degree of medical certainty."  Dr. 
Harron also noted that the diagnosis of pulmonary asbestosis 
meant that the individual was suffering from an abnormality 
of the parenchymal lung tissue as a result of exposure to 
asbestos products.  The diagnosis of asbestosis, with some 
pulmonary impairment, is also indicated in an undated 
statement from Leo J. Castiglioni, M.D.

A June 2000 VA treatment record contains diagnoses of chronic 
obstructive pulmonary disease (COPD), most likely exercise-
induced asthma; and possible pulmonary emphysema.  X-rays 
revealed a few disseminating round minimal opacities but were 
essentially clear.  The examiner noted that "the nature of 
this is not known," but the veteran's history of smoking 
cigarettes was noted.  This record is silent for any mention 
of asbestosis.

In January 2001, the veteran underwent a VA respiratory 
examination, during which he reported that, during service, 
he slept under pipes that were insulated with asbestos.  A 
chest CT scan revealed no interstitial abnormality, with some 
calcified lymph nodes, some mildly enlarged lymph nodes in 
the aortopulmonary window, a calcified granuloma in the right 
upper lobe, a few very tiny densities, several other 
calcified granulomas, some linear density in the upper lobe 
inferiorly that probably reflected scarring or discoid 
atelectasis, and a vague hypodensity posteriorly high within 
the dome of the liver that was probably an artifact.  The 
examination report contains a diagnosis of bronchitis with 
COPD.

The veteran underwent a second VA respiratory examination in 
November 2001, during which he reported occupational asbestos 
exposure both during and after service.  A repeat CT scan 
showed calcified nodes, calcified granulomas, and multiple 
small densities.  X-rays revealed emphysematous changes, with 
some peribronchial coughing, some slightly dilated bronchi, 
and some linear fibrotic changes; these were noted to be 
consistent with COPD.  The examiner diagnosed bronchitis with 
COPD.  The examiner further noted that the veteran's previous 
diagnosis of asbestosis was based on chest x-rays and 
pulmonary function tests, but no CT scans, "which are more 
specific," had been taken at that time.  There was no 
evidence of interstitial changes or pleural plaque disease, 
and the veteran's pulmonary function tests showed obstructive 
findings that were not consistent with the diagnosis of 
asbestosis.  Overall, the examiner determined that the 
veteran's bronchitis and COPD were not related to his 
asbestos exposure.

In December 2003, the veteran's claims file was reviewed by a 
VA pulmonary specialist for the purposes of a medical 
opinion.  In this opinion, the doctor noted that the 
veteran's high-resolution CT scan showed very minor pleural 
plaque which is consistent with pleural asbestos disease, but 
"this is not parenchymal disease for a veteran to carry a 
true diagnosis of pulmonary asbestosis which in turn would 
adversely affect pulmonary function."  The fact that the 
veteran did not have such a parenchymal disease was further 
supported by the findings of his pulmonary function studies, 
which were again obstructive and not restrictive in nature.  
Restrictive lung disease by pulmonary function study would 
instead be the consistent finding of one with altered 
pulmonary function as the result of asbestosis.

In this case, the Board is aware that the veteran was 
diagnosed with pulmonary asbestosis in 1995, based on x-ray 
findings.  The doctor who first provided this diagnosis, 
however, made reference to an exposure period from 1955 to 
1989 that occurred long after the veteran's separation from 
service.  Moreover, subsequent pulmonary studies have not 
shown findings consistent with a diagnosis of asbestosis.  
The examiner who conducted the November 2001 VA examination 
noted that the veteran's pulmonary function studies revealed 
obstructive findings that were not consistent with asbestosis 
and noted the absence of a CT scan, cited as a more specific 
radiological study, at the time of the prior asbestosis 
diagnosis.  The VA doctor who reviewed with the claims file 
in December 2003 concurred with the finding of obstructive 
disease and noted that, while there appeared to be minor 
pleural plaque consistent with asbestos, this was not the 
type of parenchymal disease that would indicate asbestosis.  

Overall, the Board finds the December 2003 opinion to have 
more probative value as to the question of a diagnosis of 
pulmonary asbestosis than the September 1995 private record, 
as the doctor who provided the latter opinion had access to 
both the complete medical records and CT scan findings.  By 
contrast, the doctors who provided a diagnosis of pulmonary 
asbestosis did not have access to CT scan findings and did 
not indicate that they had reviewed the claims file, 
including the service medical records.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-193 (1992) (VA decision makers have discretion 
to accept or reject pieces of evidence, provided that 
sufficient reasons and bases are set forth explaining such 
actions).  The Board thus finds that the evidence of record, 
on balance, does not support a current diagnosis of pulmonary 
asbestosis.  In any event, there is no medical opinion 
suggesting an etiological relationship between a current 
pulmonary disorder and service.  

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in his July 2002 
Substantive Appeal.  The veteran, however, has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
pulmonary asbestosis, and this claim must be denied.  Again, 
38 U.S.C.A. § 5107(b) is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for amputation of the right little toe is 
denied.

The claim of entitlement to service connection for pulmonary 
asbestosis as a result of asbestos exposure in service is 
denied.


REMAND

The veteran has now perfected an appeal as to the issue of 
entitlement to an initial compensable evaluation for status 
post removal of a pterygium of the left eye, which was 
subject to remand in February 2004 pursuant to Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  However, a review of 
the record shows that the veteran has not been examined for 
this disorder since January 2001, more than four years ago.  
Since that time, the veteran argued in his July 2002 
Substantive Appeal that he had blurred vision, and his 
representative asserted in an August 2005 Brief that a 
compensable evaluation is warranted.  As such, a new VA 
visual examination is warranted.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
eye examination, with an examiner who has 
reviewed the claims file.  This examiner 
should describe all current symptoms of 
the veteran's status post removal of a 
pterygium of the left eye and describe 
the degree of severity resulting from 
this disorder.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

2.  Then, the claim of entitlement to a 
compensable evaluation for status post 
removal of a pterygium of the left eye 
should be readjudicated.  If the 
determination of this claim remains less 
than fully favorable, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


